DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 06, 2022 has been entered.
 
Status of Claims
Claims 1-7, 9-13, and 15-20, and 22-25 are pending, with claims 1 and 13 currently amended, and claims 8, 14, and 21 cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a source electrode or a drain electrode” in lines 2-3. However, claim 1, upon which claim 3 depends, already recites “a source electrode and a drain electrode” in line 4. Therefore, the claim scope is not clear. For the purpose of examination, “a source electrode or a drain electrode” in lines 2-3 of claim 3 is interpreted as “the source electrode or the drain electrode.”
Claim 11 recites “a third insulating layer” in line 2. However, claim 1, upon which claim 11 depends, already recites “a third insulating layer” in line 8. Therefore, the claim scope is not clear. For the purpose of examination, “a third insulating layer” in line 8 of claim 11 is interpreted as “the third insulating layer.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-13, and 15-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0034000 A1, hereinafter, “Lee”), prior art of record, in view of Lee et al. (US PG-Pub No.: 2018/0212007 A1, hereinafter, “Lee2”).
Regarding claim 1, Lee discloses a display device (see Lee, FIG. 19), comprising:
a substrate (110, FIG. 19);
a transistor (135+125+173+175, FIG. 19) disposed on the substrate (110) and including a semiconductor layer (135, ¶ [0090]), a gate electrode (125, ¶ [0092]), a source electrode (173, ¶ [0095]), and a drain electrode (175, ¶ [0095]);
a first insulating layer (180, ¶ [0097]) disposed on the transistor (135+125+173+175);
a third insulating layer (350+352’, FIG. 19) disposed on the first insulating layer (180); and
a first pixel electrode (191 on the left, FIG. 19) and a second pixel electrode (191 on the right, FIG. 19) disposed on the first insulating layer (180) to be adjacent to each other, wherein
the first insulating layer (180) includes a first opening (184, FIG. 19) disposed between the first pixel electrode (191 on the left) and the second pixel electrodes (191 on the right, FIG. 19).
Lee is silent regarding a second insulating layer disposed between the source and drain electrodes (173+175) of the transistor and the first insulating layer (180); the second insulating layer includes a portion completely overlapping the first opening (184), the third insulating layer (350+352’) includes a portion (352’) that directly contacts the second insulating layer.
Lee2, however, discloses a display device (see Lee2, FIG. 2), comprising a second insulating layer (165, FIG. 2) disposed between source and drain electrodes (150+160, ¶ [0032]) of a transistor (T, FIG. 2) and a first insulating layer (170, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a second insulating layer disposed between Lee’s source and drain electrodes of the transistor and the first insulating layer, the second insulating layer only allowing electrical connecting path going through, as taught by Lee2, in order to form a passivation layer to protect the device (Lee2, ¶ [0031]). Accordingly, the second insulating layer includes a portion completely overlapping the first opening (184), the third insulating layer (350+352’) includes a portion (352’) that directly contacts the second insulating layer.

Regarding claim 2, Lee in view of Lee2 discloses the display device of claim 1, wherein the first pixel electrode (191 on the left) does not overlap the first opening (184), and the second pixel electrode (191 on the right) does not overlap the first opening (184; Lee, FIG. 19).

Regarding claim 3, Lee in view of Lee2 discloses the display device of claim 1, wherein the first insulating layer (180) includes a contact hole (182; Lee, FIG. 19) overlapping a source electrode or a drain electrode (175) of the transistor (135+125+173+175), and the first opening (184) is spaced apart from the contact hole (182, FIG. 19).
Note: for the purpose of examination, “a source electrode or a drain electrode” in lines 2-3 of claim 3 is interpreted as “the source electrode or the drain electrode.”

Regarding claim 4, Lee in view of Lee2 discloses the display device of claim 1, wherein the first insulating layer (180) includes an organic insulating material (Lee, ¶ [0097]).

Regarding claim 5, Lee in view of Lee2 discloses the display device of claim 1, wherein the first opening (184) is around a periphery of at least one of the first pixel electrode (191 on the left; Lee, FIG. 19) and the second pixel electrode.
Regarding claim 6, Lee in view of Lee2 discloses the display device of claim 1, further comprising a third pixel electrode (270; Lee, ¶ [0086]) disposed on the first insulating layer (180) to be adjacent to the first pixel electrode (191 on the left) and the second pixel electrode (191 on the right), wherein the first opening (184) is disposed outside of an area between the first pixel electrode (191 on the left) and the third pixel electrode (270, FIG. 19).

Regarding claim 7, Lee in view of Lee2 discloses the display device of claim 6, wherein the first insulating layer (180) is disposed continuously on the first pixel electrode (191 on the left) and the third pixel electrode (270), in a plan view (Lee, FIGs. 19 and 14; FIG. 19 is a cross-sectional view, 180 is continuous).

Regarding claim 9, Lee in view of Lee2 discloses the display device of claim 1, wherein the third insulation layer (350+352’) includes a second opening (including two openings for left OLED and right OLED in FIG. 19) that overlaps the first pixel electrode (191 on the left) and the second pixel electrode (191 on the right; Lee, FIG. 19).

Regarding claim 10, Lee in view of Lee2 discloses the display device of claim 9, wherein the third insulating layer (350+352’) includes a groove (a groove from left 350 to right 350; Lee, FIG. 19) overlapping the first opening (184, FIG. 19).

Regarding claim 11, Lee in view of Lee2 discloses the display device of claim 1, further comprising a third insulating layer (350+352’; Lee, FIG. 19) disposed on the first insulating layer (180), wherein the third insulating layer (350+352’) includes a second opening (including two openings for left OLED and right OLED in FIG. 19) that overlaps the first pixel electrode (left 191) and the second pixel electrode (right 191), and the third insulating layer (350+352’) includes a third opening (an opening including TA groove to right 350, FIG. 19) overlapping the first opening (184).
Note: for the purpose of examination, “a third insulating layer” in line 8 of claim 11 is interpreted as “the third insulating layer.”

Regarding claim 12, Lee in view of Lee2 discloses the display device of claim 11, further comprising: a first emission member (left 370, ¶ [0086]) disposed on the first pixel electrode (left 191); a second emission member (right 370) disposed on the second pixel electrode (right 191); and a common electrode (270, ¶ [0086]) disposed on the first and second emission members (left 370 and right 370), wherein the common electrode (270) includes a portion that contacts the second insulating layer (160) through the third opening (at TA area, FIG. 19).
Note: “contacts” is interpreted as “directly contacts.”

Regarding claim 13, Lee discloses a display device (see Lee, FIG. 19), comprising:
a substrate (110, FIG. 19);
a transistor (135+125+173+175, FIG. 19) disposed on the substrate (110) and including a semiconductor layer (135, ¶ [0090]), a gate electrode (125, ¶ [0092]), a source electrode (173, ¶ [0095]), and a drain electrode (175, ¶ [0095]);
a first insulating layer (180, FIG. 19) disposed on the transistor (135+125+173+175);
a third insulating layer (350+352’, FIG. 19) disposed on the first insulating layer (180); and
a first light emitting diode (left OLED, FIG. 19) and a second light emitting diode (right OLED, FIG. 19) disposed on the first insulating layer (180) to be adjacent to each other, wherein
the first insulating layer (180) includes an opening (184, FIG. 19) between a first emission member (left 370, ¶ [0086]) of the first light emitting diode (left OLED) and a second emission member (right 370) of the second light emitting diode (right OLED).
Lee is silent regarding a second insulating layer disposed between the source and drain electrodes (173+175) of the transistor (135+125+173+175) and the first insulating layer (180); the second insulating layer includes a portion overlapping the opening (184) to as to form a bottommost surface of the opening (184), and the third insulating layer (350+352’) includes a portion that directly contacts the second insulating layer at a bottommost surface of the opening (184).
Lee2, however, discloses a display device (see Lee2, FIG. 2), comprising a second insulating layer (165, FIG. 2) disposed between source and drain electrodes (150+160, ¶ [0032]) of a transistor (T, FIG. 2) and a first insulating layer (170, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a second insulating layer disposed between Lee’s source and drain electrodes of the transistor and the first insulating layer, the second insulating layer only allowing electrical connecting path going through, as taught by Lee2, in order to form a passivation layer to protect the device (Lee2, ¶ [0031]). Accordingly, the second insulating layer includes a portion overlapping the opening (184) to as to form a bottommost surface of the opening (184), and the third insulating layer (350+352’) includes a portion that directly contacts the second insulating layer at a bottommost surface of the opening (184).

Regarding claim 15, Lee in view of Lee2 discloses the display device of claim 13, wherein the first insulating layer (Lee’s 180) and the second insulating layer (Lee2’s 165 as the second insulating layer, see statement above regarding claim 13) each include a contact hole (Lee’s two holes for 175 going through 180 and the second insulating layer, Lee’s FIG. 19 and Lee2’s FIG. 2) overlapping a source electrode or a drain electrode (Lee’s 175) of the transistor (Lee’s 135+125+173+175), and the opening (184) is spaced apart from the contact holes (holes for 175).

Regarding claim 16, Lee in view of Lee2 discloses the display device of claim 15, wherein the first light emitting diode (left OLED) includes: a first electrode (left 191; Lee, FIG. 19) disposed on the first insulating layer (180); and a second electrode (270, FIG. 19) disposed on the first emission member (left 370), wherein the first electrode (left 191) is connected to the source electrode or the drain electrode (175) through the contact holes (holes for 175, FIG. 19).

Regarding claim 17, Lee in view of Lee2 discloses the display device of claim 16, wherein the first electrode (left 191) does not overlap the opening (184; Lee, FIG. 19).

Regarding claim 18, Lee in view of Lee2 discloses the display device of claim 16, wherein the opening (184) is around a periphery of the first electrode (left 191; Lee, FIG. 19).

Regarding claim 19, Lee in view of Lee2 discloses the display device of claim 13, further comprising a third light emitting diode (OLED in a third EA1; four EA1 in FIG. 14/16 and FIG. 19 only shows two) disposed on the first insulating layer (180) to be adjacent to the first light emitting diode (left OLED) and the second light emitting diode (right OLED), wherein the third light emitting diode (OLED in the third EA1) includes a third emission member (370), and the opening (184 in NA1) is disposed outside of an area between the first emission member (left OLED) and the third emission member (OLED in the third EA1; Lee, FIGs. 14/16 and 19).

Regarding claim 20, Lee in view of Lee2 discloses the display device of claim 19, wherein the first insulating layer (180) is disposed continuously on the first emission member (left 370) and the third emission member (370 for OLED in the third EA1), in a plan view (Lee, FIGs. 14 and 19; FIG. 19 is a cross-sectional view, 180 is continuous).

Regarding claim 22, Lee in view of Lee2 discloses the display device of claim 13, wherein the third insulating layer (350+352’) includes a groove (from left 350 to right 350) or an opening, and the groove or the opening overlaps the opening (184) of the first insulating layer (180; Lee, FIG. 19).

Regarding claim 23, Lee in view of Lee2 discloses the display device of claim 1, wherein the third insulating layer (350+352’) directly contacts second insulation layer (see statement above regarding claim 1) in the first opening (184; Lee, FIG. 19).

Regarding claim 24, Lee in view of Lee2 discloses the display device of claim 1, wherein the third insulating layer (350+352’) directly contacts both the first insulation layer (180) and the second insulation layer (see statement above regarding claim 1) in the first opening (184; Lee, FIG. 19).

Regarding claim 25, Lee in view of Lee2 discloses the display device of claim 1, wherein the first opening (184) completely surrounds the first pixel electrode (left 191; Lee, FIGs. 16 and 19).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892